Citation Nr: 0327660	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-12 366	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to service connection for bilateral hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from November 1966 to 
November 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1997 
rating decision of the Regional Office (RO) in New York, New 
York that, among other things, denied service connection for 
a low back disorder and bilateral hand disability.  The 
appellant expressed dissatisfaction with this determination 
in a notice of disagreement received in May 1997, and 
perfected an appeal to the Board.  

The veteran was afforded a personal hearing at the RO in 
December 1999; the transcript of which is of record.

In correspondence dated in August 1992, the veteran requested 
re-evaluation of his service-connected disabilities, and 
again in November 1995.  The Board observes, however, that 
while his service-connected hearing loss and tinnitus have 
been dealt with, an increased rating for the cervical spine 
disorder has not been addressed.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2.  A low back disorder was first clinically demonstrated 
many years after discharge from service.  

3.  The medical evidence of record does not reflect a nexus 
between the veteran's service-connected cervical spine 
disability and a low back disorder

4.  There is clinical evidence of record which supports a 
relationship between the veteran's service-connected cervical 
disability and upper extremity pain and numbness.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected cervical spine disability, nor was 
arthritis demonstrated to a degree of 10 percent within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).

2.  Bilateral upper extremity pain and numbness are related 
to the service-connected cervical spine disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now has a low back disorder and 
disability of the arms and hands which are of service onset, 
or are secondary to his service-connected cervical spine 
disorder, for which service connection should be granted.

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2003)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision in this instance.  Considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  As evidenced by the March 1999 statement 
of the case, and the June 2000 and April 2003 supplemental 
statements of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  He has been given notice of the 
information and evidence needed to substantiate the claim, 
and has been afforded opportunities to submit information and 
evidence.  The Board finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim currently under 
consideration, to include scheduling VA examinations and 
retrieving extensive VA and private outpatient clinical 
records.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the appellant dated in June 2000 and April 2002, 
as well as in the April 2003 supplemental statement of the 
case, the RO informed the appellant of what the evidence had 
to show to establish entitlement to benefits he sought, what 
medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claim, what evidence VA would try to obtain 
for him in support of the claim, and what evidence had been 
received in support of the claim to date.  Therefore, the 
duty to notify has been met.  Under these circumstances, the 
Board finds that adjudication of the claim on appeal poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations.

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2003).  

Service connection may be granted for disability that is 
"proximately due to or the result of a service-connected 
disease or injury . . ." 38 C.F.R. § 3.310(a) (2003); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability result from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).




Factual Background

The service medical records show that the veteran sustained a 
whiplash injury in an automobile accident in January 1969, 
with resulting neck and shoulder pain.  In February 1969, it 
was noted that he fell down some steps and had complaints of 
pain in the neck and numbness of the right hand.  No 
complaints or treatment referable to a low back disorder were 
recorded in the service records.  Upon examination in October 
1969 for discharge from service, the appellant denied back 
pain.  

The post service record reflects that the veteran was 
hospitalized at a VA facility between January and March 1987 
stating that he had broken his ankle six years before and 
could not work because of it.  Upon discharge, a diagnosis of 
status post injuries with back pain was recorded.  When 
examined by the VA in November 1987, he complained of back 
and leg pain, but was not examined in this regard.  On VA 
general medical examination in September 1988, the appellant 
again complained of back pain.  History of multiple injuries 
was recorded at that time, to include a motor vehicle 
accident in 1976, and a fall from a height of 26 feet in 1980 
with pain in various areas, including the lumbosacral spine, 
and a right ankle fracture in 1980.  An X-ray revealed 
degenerative changes of the lumbar spine.  Diagnoses of 
status post lumbosacral strain, traumatic, chronic, moderate, 
and degenerative joint disease at L1-2, L5-S1 were rendered.

By rating action dated in December 1988, service connection 
was granted for residuals of whiplash injury of the cervical 
spine with degenerative arthritis.  

Private clinical records dated in June 1991 were received 
from S. E. Grzyb, M.D., in which it was noted that the 
veteran had been involved in a tractor trailer accident 23 
years before and had developed multi-level back pain as a 
result thereof.  

Extensive VA outpatient clinical records dated between 1986 
and 2003 were reviewed showing that the veteran received 
continuing treatment for complaints associated with the 
cervical and lumbar spine.  In May 1994, he stated that he 
had had low back pain for 10 to 15 years.

The veteran presented testimony upon personal hearing on 
appeal in December 1999 to the effect that he did not recall 
having a back injury in service, but had had back pain since 
that time.  He testified that he believed that his anxiety 
contributed to arthritis of the hands.

The veteran underwent VA examination in July 2000 and 
reported a significant problem with upper neck pain which had 
gotten worse over the past five years.  He related that he 
had a sensation of his hands going numb when he walked and 
while lying down.  The appellant rendered history of a number 
of accidents over the years after service, to include one 
with which he associated his lower back pain.  Following 
comprehensive examination, the examiner's impression included 
chronic pain in the upper neck area related to a whiplash 
injury associated with an automobile accident in 1968.  It 
was added that the veteran showed relatively good motion of 
the upper extremities but did have restricted neck motion and 
complaints of numbness in both arms related to that 
difficulty.  On VA brain and spinal cord examination in 
October 2000, a diagnosis of whiplash injury of the cervical 
spine with cervical radiculopathy was rendered.   

VA outpatient clinic notes dated in October 2002 show that 
the appellant was referred for evaluation of a chronic pain 
syndrome.  He indicated that he had persistent knife-like 
pain in the neck that radiated into both hands which he 
described as being sharp into his arms with use, and also 
associated with some cramping of the hands.  He denied any 
loss of strength.  On subsequent consultation with a 
rehabilitation physician later in October 2002, the appellant 
described a sharp neck pain "shooting" into the arms.  
Examination of the arms revealed decreased pinprick sensation 
on the lateral surface on the right, and on the medial 
surface of the left forearm.  In March 2003, the veteran was 
seen for myalgias in his arms, particularly the shoulder.  He 
complained of continued arm and hand pain and weakness, with 
trouble gripping items.  In the assessment/plan, the examiner 
noted that an electromyogram was be ordered for hand pain and 
weakness.  It was added that "quite possibly, this could be 
from a cervical injury."

A VA examination was conducted in December 2002.  The 
examiner noted that the claims folder was reviewed, as well 
as VA medical center records.  The veteran described pain 
radiating down both arms to the hands and producing a sense 
of numbness, but reported no sensory deficit.  He related 
that he had pain in the mid back over the lumbosacral region 
which radiated into the buttocks.  A comprehensive 
examination was performed.  Impressions of degenerative joint 
disease of the cervical, thoracic, and lumbar spine, and 
degenerative disc disease of the thoracic and lumbar spine 
were rendered.  The examiner commented that the veteran had 
degenerative arthritis of the entire spine, but that the 
degenerative arthritis of the dorsal and lumbar spine was 
independent of the service-connected  traumatic arthritis of 
the cervical spine.  It was felt, however, that it was as 
likely as not that the appellant's shoulder girdle and upper 
extremity pain syndrome was a result of his injury in service 
with augmentation from kyphosis of the thoracic spine and his 
underlying psychological problems.


Legal Analysis

1.  Service connection for a low back disorder.

In this case, the record reflects that while the veteran was 
involved in at least two significant injuries in service, 
there is no showing that he sustained trauma to the low back.  
He denied back pain upon service separation examination in 
October 1969, and there is no clinical evidence of post-
service low back complaints until after the mid 1980s.  
Degenerative joint disease of the lumbar spine is first 
diagnosed in the record in 1987.  The Board notes that 
history obtained in 1991 by Dr. Grzyb indicated that the 
veteran developed multi-level back pain after a tractor-
trailer accident 23 years before.  While that time frame 
would have placed the veteran in service, it is not 
demonstrated that there is a record of any such accident 
during active duty.  The Board also notes that the appellant 
indicated in VA outpatient notes dated in May 1994 that his 
back pain only went back 10 to 15 years and other statements 
in the clinical record clearly indicate that the motor 
vehicle accident was of post service onset.  Under the 
circumstances, the Board finds that any injury to the low 
back was more likely a post service event.  Thus, service 
connection for a low back disorder may not be granted on a 
direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, when 
examined by the VA in December 2002, after review of the 
entire record and a comprehensive examination, the examiner 
stated that the degenerative changes of the lumbar spine were 
independent of the service-connected traumatic arthritis of 
the cervical spine.  Therefore, there is no clinical basis to 
find that disability of the lumbar spine is proximately due 
to or the result of service connected disability under 
38 C.F.R. § 3.310.

However, service connection may potentially be granted in 
those instances in which a service-connected disability 
aggravates a nonservice-connected one.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In this regard, service 
connection for a back disorder would be warranted if medical 
evidence showed that the veteran's low back disorder was 
aggravated by the service-connected cervical spine 
disability.  In this case, however, that is still no 
competent medical opinion of record which warrants such a 
conclusion.

The veteran has offered his own statements and testimony to 
the effect that current low back disability is due to the 
service-connected cervical spine disorder.  The Board does 
not doubt that he is sincere in his belief.  It is well 
established, however, that a layperson without medical 
training is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to little weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, service 
connection for a low back disorder, including on a secondary 
basis, must be denied. 

2.  Service connection for bilateral hand disability.

The Board finds in this instance that there is evidence of 
record which supports a finding that the appellant now has 
symptomatology of the upper extremities and hands arising 
from the service-connected cervical spine disability.  The 
record reflects that in June 2000, a VA examiner noted that 
the appellant had restricted neck motion and complaints of 
numbness in both arms related to cervical difficulty.  In 
October 2000, a diagnosis of whiplash injury of the cervical 
spine with cervical radiculopathy was rendered on VA 
examination.  When examined by the VA in October 2002, the 
examiner noted that it was quite possible that hand pain 
could have been from a cervical injury.  Finally, a VA 
examiner in December 2002 clearly indicated that while the 
nature of the veteran's upper extremity pain syndrome was 
multifactorial, such causes did include injury in service 
with augmentation from an underlying psychological disorder, 
which is also service-connected.  The Board finds in this 
instance that while there is no clinical evidence of record 
which supports a finding that any arthritic changes of the 
hands are related to service or a service-connected 
disability, or that there exists a separate named disability 
of the hands, it is demonstrated that such complaints as 
pain, numbness, and occasional weakness have been attributed 
to the service-connected cervical spine disorder.  The Board 
thus resolves reasonable doubt in favor of the appellant as 
to this matter by finding that current symptoms of the hands 
and upper extremities, to include pain and numbness, are part 
and parcel of disability related to the service-connected 
cervical spine disorder.

ORDER

Service connection for a low back disorder is denied.

Service connection for cervical spine radicular 
symptomatology affecting the hands and upper extremities is 
granted.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



